Case: 12-14543   Date Filed: 05/15/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-14543
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:11-cr-00347-RBD-DAB-3



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

DWIGHT DUKES,
a.k.a. "D",

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (May 15, 2013)

Before: BARKETT, MARCUS and KRAVITCH, Circuit Judges

PER CURIAM:
              Case: 12-14543     Date Filed: 05/15/2013   Page: 2 of 2


      Tom Dale, appointed counsel for Dwight Dukes in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dukes’s conviction and sentence

are AFFIRMED.




                                         2